DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07 January 2021 have been fully considered but they are not persuasive. 
Applicant argues that Grundfest does not disclose a (single) laser source tunable in duration and/or rate.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single laser) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims recite “the light source device includes a laser source tunable in wavelength inside the spectral range, the laser source being tunable in duration and/or rate and the laser source being adapted to generate a second treatment laser beam of high intensity at said first wavelength towards said epidermal surface.”  As taught in paragraph 33 of Grundfest, a laser source may include a plurality of lasers.  Paragraphs 36 and 37 teach using lasers having different durations.  This would read on a laser source that is tunable in duration and/or rate.

Applicant argues that Mehta does not teach specifically to adapt the duration and/or the rate of laser pulses a function of a temperature measurement, rather In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Mehta is relied upon to teach a temperature sensor which is used to adjust the parameters of the energy pulses.  Mehta teaches that one form of energy can be laser and/or light pulse.  Therefore, one of ordinary skill in the art would have found it obvious to modify the device as taught by Grundfest with the temperature sensor and feedback device as taught by Mehta, since such a modification would provide the predictable results of preventing heat damage to the patient.  One of ordinary skill would have understood that the feedback device as taught by Mehta would have modified the duration and/or rate of the laser pulses as taught by Grundfest.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, and 7 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundfest et al. (US PGPUB 2009/0227994 – in IDS) in view of Mehta et al. (US PGPUB 2010/0010480 – in IDS).
Regarding claim 1, Grundfest discloses a dermatological diagnostic and treatment system comprising: a light source device (e.g. 12), a light flow collecting device (e.g. 10), an absorption spectroscopic measurement device (e.g. 8), and a 
Regarding claim 2, Grundfest discloses the second laser beam is consisted of pulses of duration comprised between 30 ps and 10 ns (e.g. paragraph 37).
Regarding claim 4, Grundfest discloses the laser source (10) is continuously tunable in wavelength over a spectral range extending over at least 100 nm (e.g. paragraph 37.
Regarding claim 5, Grundfest discloses the laser source is adapted to generate the first light beam and the second laser beam and wherein the light source device  further includes a device for intensity modulating the laser beam generated by the laser source (e.g. Fig. 1).
Regarding claims 6 and 14, Grundfest discloses the light source device includes another light source adapted to generate the first light beam (e.g. paragraph 33).
Regarding claims 7 and 8, Grundfest discloses the light flow collecting device is configured to collect a second light flow by reflection and/or scattering of the second light beam on said epidermal surface and wherein the absorption spectroscopic measurement device is adapted to record a second light flow measurement signal at the first wavelength; and the feedback device is configured to modify the duration and/or the rate of the laser pulses as a function of the second light flow measurement signal (e.g. Fig. 1).
claims 9 – 13, Grundfest discloses the spectroscopic measurement device includes an image detector having a pixel array adapted to form a hyperspectral image of said epidermal surface in said spectral range, and the calculator being adapted to determine the second laser treatment wavelength corresponding to each pixel of the image detector from said hyperspectral image (e.g. paragraph 40).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundfest et al. in view of Mehta et al. as applied to claim 1 above, and further in view of Zhou et al. (US PGPUB 2007/0197883 – in IDS).
Regarding claim 3, Grundfest in view of Mehta discloses the claimed invention except for a photo-detection device and a spectrometer or a monochromator.  Zhou teaches it is known to use an absorption spectroscopic measurement device that includes a photo-detection device and a spectrometer or a monochromator (e.g. Fig. 1).  It would have been obvious to one having ordinary skill in the art to modify the absorption spectroscopic measurement device as taught by Grundfest in view of Mehta with the photo-detection device and a spectrometer or a monochromator as taught by Zhou, since such a modification would provide the predictable results of providing composition information and photometric information of the skin for optimizing laser treatments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792